On July 15, 2003, this court accepted the resignation of respondent, Scott W. Spencer, Attorney Registration No. 0019945, with disciplinary action pending. On September 22, 2003, movant, Disciplinary Counsel, filed a motion for order to appear and show cause, requesting the court to issue an order directing respondent to appear and show cause why he should not be found in contempt for his failure *1444to comply with this court’s July 15, 2003 order. On November 14, 2003, this court granted that motion and advised respondent to file a written response by December 4, 2003. Respondent did not file a written response, and the court ordered respondent to appear in person on January 14, 2004. Respondent and movant appeared. Upon consideration thereof,
IT IS ORDERED by this court, sua sponte, that this cause be, and hereby is, dismissed.
Resnick, F.E. Sweeney, Lundberg Stratton and O’Donnell, JJ., concur.
Moyer, C.J., and O’Connor, J., dissent.
Pfeifer, J., not participating.